            Case 1:18-cv-09417-ER Document 24 Filed 03/03/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                   Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________




                                                                      March 3, 2020

BY ECF
Honorable Edgardo Ramos
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        Re:      Ortiz Ochoa v. Prince Deli Grocery Corp. et al.
                 Case No. 18-cv-9417

Dear Judge Ramos:

       This office represents Plaintiff in the above referenced matter. We write to request that the
Court schedule an initial conference in this action.

        The parties were referred to mediation, however, the Defendants chose not to mediate
because they determined it would not be productive. While the Defendants have answered
Plaintiffs’ complaint, the parties have yet to agree upon a discovery schedule. As such, Plaintiffs
respectfully request the Court schedule an initial conference at its convenience.

        We thank the Court for its attention to this matter

                                                             Respectfully Submitted,

                                                             /s/ Michael Faillace

                                                             Michael Faillace




                          Certified as a minority-owned business in the State of New York
